Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Titus Thomas appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) civil rights complaint for failing to comply with the court’s earlier order requiring him to particularize and amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thomas v. Allgood, No. 8:10-cv-03134-AW (D.Md. Dec. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.